Gary, J. April 14,1887, by the Superior Court, the appellee was appointed receiver of the effects of the firm of Clapp & Davies. The appellant resides in Chicago, and is the western manager of the Meriden Brittania Company, a Connecticut corporation having a branch office in Chicago. After the appointment of the appellee, the appellant having notice thereof, commenced, in the District of Columbia, an attachment suit, for and in the name of his company against Clapp & Davies, and garnished there one who held goods of the firm, and who had been notified of the appointment of the appellee, and by him requested to return the goods. Meither the appellant or his company was a party to the suit in which appellee was appointed receiver. By proceedings that need not be stated in detail, for no question of form is made in the case, April 7,1888, the appellant was adjudged to be in contempt for not dismissing, pursuant to the order of the court, that attachment suit, and from that adjudication this appeal is here. The position of the appellant is that the court here and the appellant as receiver under its appointment acquired no property in or control over the assets of Clapp & Davies without the jurisdiction of the court. This proposition is supported by abundance of authority. There is nowhere any dissent from the decision to that effect in Booth v. Clark, 17 How. (U. S. S. C.) 322, and the Supreme Court of this State has adopted the principle of that decision in Rhawn v. Pearce, 110 Ill. 350. The appellee does not deny, but avoids the position of the appellant, by insisting that as the court here has jurisdiction of the person of the appellant, it will compel him to refrain from doing anything that has a tendency to prevent the receiver appointed by it, from getting into his hands the effects of the firm wherever situated, and will compel him to undo anything he has done in that direction. And this is in fact all there is of the case. The appellee is sustained by authorities of the highest respectability and opposed by none. To quote or paraphrase the reasoning upon which the decisions are based would take too much space. It is all summed up in the sentence, “ We hut echo the universal doctrine when we say that to the utmost linrt of the jurisdiction and authority of this court its orders shall be neither interfered with nor disobeyed. * * The question, then, is not whether the order of the court can operate ex proprio vigore outside of its jurisdiction, nor whether the receiver would have authority in Hew York to compel a payment of these funds to him. It is, have the respondents by their action interfered with and obstructed him in doing that which the court directed him to do, or have they intercepted funds and prevented them from coming to his hands, when otherwise he might have received them.” Chaffee v. Quidnick Co., 13 R. I. 442; and see Dehon v. Foster, 4 Allen, 545; V. R. R. Co. v. Vermont, etc., R. R. Co., 46 Vt. 792. There is no question that the appellant had power to dismiss the attachment suit and discharge the garnishee, and if ' that were done, it may be the appellee could get the goods. At any rate it will be prudent for the appellant to follow tlilY example of Gen. Prior in the Ehode Island case. The order appealed from is affirmed. Order affirmed.